DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman et al. (US 20080269657) in view of Lee et al. (US 20160058380), and further in view of Askem et al. (US 20150174304), all cited previously.  
Regarding claim 1, Brenneman discloses a wearable strip 1004 (Fig. 10a-c), including: a controlled applicant 1014 to open the overlay to fit over at least a portion of a wearable device 1006 (Figs. 10a,c, section 0056, 0058, placement guide associated with overbandage prior to placement on/around on-skin monitoring device 1006 and 
However Brenneman does not disclose the controlled applicant includes a first and second release liner that is disposed on the adhesive side of the adhesive layer, and a spiral cast liner that is disposed on a non-coated side of the adhesive layer, wherein when the spiral cast liner is peeled off the wearable strip, the wearable strip is rendered flexible in a manner to match that of the surface upon which the wearable device is placed, and wherein when the spiral cast liner is disposed on the wearable strip, the wearable strip is prevented from being stretched or otherwise deformed prior to application over the surface upon which the wearable device is placed; and wherein the spiral case liner includes a chamfer on a corner thereof to facilitate one-handed peeling thereof.  Lee discloses the controlled applicant includes a first and second release liner 432, 434, 436 that is disposed on the adhesive side of the adhesive layer (Fig. 27, section 0233, the adhesive pad comprises an innermost layer, an outermost layer, and an intermediate layer. Each of the layers is coated on its undersurface with a different adhesive material, and/or with the same adhesive material in different strengths), and a spiral cast liner 4140 that is disposed on a non-coated side of the 


Concerning claim 2, Brenneman discloses the surface upon which the wearable device 1006 is placed includes an epidermis layer of a user (sections 0054, 0056, onto skin of a user or on and/or around a component on the skin of the user, on-skin monitoring device).
Concerning claim 4, Brenneman in view of Lee discloses the invention substantially as claimed including the wearable device being different sizes (section 0030 an interior may have width and length dimensions of approximately 1-2 inches by 1-2 inches. These dimensions are merely exemplary and may be adjusted as desired for use with various devices) however does not show the rippled configuration of perforations respectively accommodate known wearable devices of various sizes. Askem discloses the rippled configuration of perforations respectively accommodate known wearable devices of various sizes (section 0276, dressing can come in a variety of lengths and sizes). This allows for an applicant to fit over a variety of sized wearable devices. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Brenneman in view of Lee by adding pled configuration of perforations respectively accommodate known wearable devices of various sizes as taught by Askem in order to facilitate an applicant to fit over a variety of sized wearable devices.
Concerning claim 5, Brenneman in view of Lee discloses the invention substantially as claimed including, specifically Brenneman discloses the wearable device being different shapes and sizes (section 0030 an interior may be sized and shaped specifically to match the shape of a device with which the overbandage is 
With respect to claim 6, Brenneman discloses the controlled applicant includes a j-fold release liner 506 having removable tabs to expose the adhesive on the under portion of the wearable strip (Fig. 5b, section 0041, Release liner 506 has two parts 508, 510. In an embodiment, release liner parts may each be folded as shown. In an embodiment, the surfaces of each of parts that contact each other or contact another surface of another of parts may be provided with adhesive, as desired, to maintain the folded arrangement of parts. As shown, parts may overlap each other. Parts have tabs respectively. Tabs provide a location to be grasped by a user to remove release liner parts).

Concerning claim 10, Brenneman discloses the wearable strip is a polyurethane film (Section 0031, a frame may be a film-based or polyurethane-based bandage material).
With respect to claim 11, Brenneman discloses the adhesive is an acrylate adhesive (section 0032, suitable adhesives include medical adhesives, acrylics, cyanoacrylates, methacrylates, fibrin glue).
Concerning claim 12, Brenneman in view of Lee does not disclose the adhesive is a hydrocolloid adhesive. Askem discloses the adhesive is a hydrocolloid adhesive (section 0233, the pressure sensitive adhesive, which can be a silicone, hot melt, hydrocolloid or acrylic based adhesive or other such adhesives). This allows for non-occlusive long-term adhesion while promoting skin health.
Regarding claim 13, Brenneman discloses e wearable strip is a nonwoven carrier (Section 0031, a frame may be a film-based or polyurethane-based bandage material).
Concerning claim 14, Brenneman discloses the overlay is replaceable without disrupting adhesion between the wearable device and the surface upon which the wearable device is placed (section 0024, if the device or adhesive becomes partially dislodged prior to the expiration of the usage period (3, 5, 7 days or more), it may, in embodiments, be more cost effective and/or more desirable to utilize an overbandage to 
With respect to claim 15, Brenneman in view of Lee does not disclose the adhesive is a silicone adhesive. Askem discloses the adhesive is a silicone adhesive (section 0233, the pressure sensitive adhesive, which can be a silicone, hot melt, hydrocolloid or acrylic based adhesive or other such adhesives). This allows for non-occlusive long-term adhesion while promoting skin health.
Regarding claim 16, Brenneman in view of Lee does not disclose the adhesive is a hydrocolloid and acrylate adhesive. Askem discloses the adhesive is a hydrocolloid and acrylate adhesive (section 0233, the pressure sensitive adhesive, which can be a silicone, hot melt, hydrocolloid or acrylic based adhesive or other such adhesives). This allows for non-occlusive long-term adhesion while promoting skin health.
Concerning claim 17, Brenneman in view of Lee does not disclose the wearable strip includes a plurality of layers, wherein each of the plurality of layers includes the rippled configuration of perforations to accommodate a successively smaller wearable medical device per removal of a ripple of perforation of the rippled configuration of perforations. Askem discloses the wearable strip includes a plurality of layers, wherein each of the plurality of layers includes the rippled configuration of perforations to accommodate a successively smaller wearable medical device per removal of a ripple of perforation of the rippled configuration of perforations (Figs. 45a 85d, sections 0036, 0281, 0365, 0419, the score comprises a plurality of perforations, channels, partial thickness cuts, and notches configured to increase the tearability of the dressing along the score. The dressing can have a one or more cuts, channels, scores, reduced .
Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792